ALLOWABILITY NOTICE
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 2FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Thomas P. Gushue on 03/18/2021 and 03/26/2021. The application has been amended as follows:
Cancel claims 11-13.
In claim 1:
In lines 4 and 15, after “sliding direction”, delete “(GR)”;
In line 17, after “elements,” delete “and”;
In last line, after “spaced from each other”, delete the period “.”, insert “, and all areas of the coating which do not comprise the plurality of the V-shaped structures have the same depth normal to the sliding surface."
In claim 4:
In line 2, after “sliding direction”, delete “(GR)”;
The amendments above result in amended claims 1 and 4 to appear as (insertions underlined):
1.(Current Amended) A method for producing a sliding surface on a machine element, wherein the sliding surface of the machine element is configured for sliding contact and is configured to slide in a sliding direction 
providing the machine element on at least one part of a surface thereof initially with a coating,
forming a surface structure thereon by laser interference structuring, such that the formed surface structure when viewed perpendicular to a coating surface of the coating, comprises a number of closed structure elements, 
forming the number of closed structure elements in a linear construction as linear sections, wherein every two of said linear sections are formed as a discrete, individually formed V-shaped structure, with a tip of said V-shaped structure arranged pointing directly in the sliding direction , and
all areas of the coating which do not comprise the plurality of the V-shaped structures have the same depth normal to the sliding surface.
4.(Current Amended)  The method according to Claim 1, wherein the coating surface is divided into two halves that extend parallel to the sliding direction .


Reasons for Allowance
Allowance of claims 1-2,4, and 6-10 is indicated because the prior art Harada in the previous Final Office Action do not disclose/ suggest, alone or in any combination, the following limitations of claim 1 (in combination with the rest of the limitations of claim 1):
“every two of said linear sections are formed as a discrete, individually formed V-shaped structure, with a tip of said V-shaped structure arranged pointing directly in the sliding direction, and a plurality of the V- shaped structures are formed in a row such that each V-shaped structure of the plurality of V-shaped structures are spaced from each other, and 
all areas of the coating which do not comprise the plurality of the V-shaped structures have the same depth normal to the sliding surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20040145260 A1 discloses a dynamic bearing device, having:
An  upper end surface of a thrust member 10 having closed structure elements 10a1, every two of said linear sections are formed as a discrete, individually formed V-shaped structure, and a plurality of the V- shaped structures are formed  such that each V-shaped structure of the plurality of V-shaped structures are spaced from each other.
US 20050175837 A1 discloses a structured coating system, comprising:
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761